United States Bankruptcy Court
District of Kansas

Inre Robert F Robben Case No. _20-10196
Debtor(s) Chapter 11

NOTICE OF AMENDMENT OF SCHEDULES D, E, F, G OR H
(ADDITION OF CREDITOR(S))

You are hereby notified that the debtor(s) has filed the attached amended schedule(s) of debt to include the creditor listed below. Debtor's counsel
shall also separately provide you a copy of the debtor(s)' full Social Security Number.

1. Creditor (name and address): Bank of America NA
PO Box 15220, Wilmington, DE 19886-5220

2. Claim (amount owed, nature of claim, date incurred):
Amount owed: $7,789.93
Nature of claim:
Date incurred:

 

 

3. This claim has been scheduled as (Check one box):
(J secured; DO priority; [7] general unsecured.
4. Trustee, if one has been appointed:

5. Original deadline for filing proofs of claim:
6. Deadline for filing complaints objecting to discharge of specific debts or of debtor under 11 U.S.C. § 523,727 [Date]:
or

oO This claim was added to the schedules after the deadline for filing complaints stated above.

Check applicable provision(s) below:

DO This is a no-asset case. It is unnecessary to file a claim now. If it is determined there are assets to distribute, creditors will receive a notice
setting a deadline to file claims.

This claim was added to the schedules after the deadline for filing claims stated above.
This is a Chapter 13 case. You have until the bar date to file your proof of claim.

A plan in this case was confirmed on [Date J.

OoOodod

No plan has been confirmed in this case, but a confirmation hearing is currently set for [Date ] at [Location ]. Since the
amendment was filed too late to give notice, you may file an objection to either confirmation of the plan or the amendment to the schedules
by [Date ]. If an objection is timely filed, a non-evidentiary preliminary hearing will be scheduled and notice provided by the Clerk
upon expiration of the deadline date.

1600 Epic Center

301 N. Main St.
J. Michael Morris 09292 Wichita, KS 67202

Attorney for Debtor(s) (type name and address)

 

Certificate of Service: 1,__J. Michael Morris 09292 _. certify the above notice and a separate notice of the full Social Security Number of the
debtor(s) was served on the above-named creditor by first class, postage prepaid mail, on March 31, 2020.

 

isi J. Michael Morris
J. Michael Morris 09292
Signature

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-10196 Doc#32 Filed 03/31/20 Page 1of7
United States Bankruptcy Court
District of Kansas

Inre _Robert F Robben CaseNo. —20-10196
Debtor(s) Chapter 11

 

NOTICE OF AMENDMENT OF SCHEDULES D, E, F, G OR H
(ADDITION OF CREDITOR(S))

You are hereby notified that the debtor(s) has filed the attached amended schedule(s) of debt to include the creditor listed below. Debtor's counsel
shall also separately provide you a copy of the debtor(s)' full Social Security Number.

1. Creditor (name and address): David Eron
301 North Main, Suite 2000, Wichita, KS 67202

2. Claim (amount owed, nature of claim, date incurred):
Amount owed: _Counsel for secured creditor.
Nature of claim:
Date incurred:

 

 

3. This claim has been scheduled as (Check one box):
[¥] secured; C1 priority; (J general unsecured.

4. Trustee, if one has been appointed:

5. Original deadline for filing proofs of claim:

6. Deadline for filing complaints objecting to discharge of specific debts or of debtor under 11 U.S.C. § 523,727 [Date]:
or

0 This claim was added to the schedules after the deadline for filing complaints stated above.

Check applicable provision(s) below:

OO) This is a no-asset case. It is unnecessary to file a claim now. If it is determined there are assets to distribute, creditors will receive a notice
setting a deadline to file claims.

This claim was added to the schedules after the deadline for filing claims stated above.
This is a Chapter 13 case. You have until the bar date to file your proof of claim.

A plan in this case was confirmed on [Date ].

OOoOod

No plan has been confirmed in this case, but a confirmation hearing is currently set for [Date ] at [Location ]. Since the
amendment was filed too late to give notice, you may file an objection to either confirmation of the plan or the amendment to the schedules
by [Date ]. If an objection is timely filed, a non-evidentiary preliminary hearing will be scheduled and notice provided by the Clerk
upon expiration of the deadline date.

1600 Epic Center

301 N. Main St.
J. Michael Morris 09292 Wichita, KS 67202

Attorney for Debtor(s) (type name and address)

 

Certificate of Service: 1,__ J. Michael Morris 09292 _, certify the above notice and a separate notice of the full Social Security Number of the
debtor(s) was served on the above-named creditor by first class, postage prepaid mail, on March 31, 2020 .

 

isi J. Michael Morris
J. Michael Morris 09292
Signature

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-10196 Doc#32 _ Filed 03/31/20 Page 2 of 7
United States Bankruptcy Court
District of Kansas

Inre _Robert F Robben Case No. _20-10196
Debtor(s) Chapter 11

NOTICE OF AMENDMENT OF SCHEDULES D, E, F, G OR H
(ADDITION OF CREDITOR(S))

You are hereby notified that the debtor(s) has filed the attached amended schedule(s) of debt to include the creditor listed below. Debtor's counsel
shall also separately provide you a copy of the debtor(s)' full Social Security Number.

1. Creditor (name and address): Kelsey N. Frobisher
Foulston Siefkin LLP, 1551 North Waterfront Parkway, Suite 100, Wichita, KS
67206

2. Claim (amount owed, nature of claim, date incurred):
Amount owed: _Counsel for secured creditor.
Nature of claim:
Date incurred:

 

 

3. This claim has been scheduled as (Check one box):
[¥] secured; DJ priority; ( general unsecured.

4. Trustee, if one has been appointed:
5. Original deadline for filing proofs of claim:
6. Deadline for filing complaints objecting to discharge of specific debts or of debtor under 11 U.S.C. § 523,727 [Date]:_
or

C This claim was added to the schedules after the deadline for filing complaints stated above.

Check applicable provision(s) below:

oO This is a no-asset case. It is unnecessary to file a claim now. If it is determined there are assets to distribute, creditors will receive a notice
setting a deadline to file claims.

This claim was added to the schedules after the deadline for filing claims stated above.
This is a Chapter 13 case. You have until the bar date to file your proof of claim.

A plan in this case was confirmed on [Date ].

OoOdd

No plan has been confirmed in this case, but a confirmation hearing is currently set for [Date ] at [Location ]. Since the
amendment was filed too late to give notice, you may file an objection to either confirmation of the plan or the amendment to the schedules
by [Date ]. If an objection is timely filed, a non-evidentiary preliminary hearing will be scheduled and notice provided by the Clerk
upon expiration of the deadline date.

1600 Epic Center

301 N. Main St.
J. Michael Morris 09292 Wichita, KS 67202

Attorney for Debtor(s) (type name and address)

 

Certificate of Service: I,__ J. Michael Morris 09292 _. certify the above notice and a separate notice of the full Social Security Number of the
debtor(s) was served on the above-named creditor by first class, postage prepaid mail, on March 31, 2020.

 

is/ J. Michael Morris
J. Michael Morris 09292
Signature

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-10196 Doc#32 Filed 03/31/20 Page 3 of 7
United States Bankruptcy Court
District of Kansas

Inre _Robert F Robben CaseNo. _20-10196
Debtor(s) Chapter 11

NOTICE OF AMENDMENT OF SCHEDULES D, E, F, G OR H
(ADDITION OF CREDITOR(S))

You are hereby notified that the debtor(s) has filed the attached amended schedule(s) of debt to include the creditor listed below. Debtor's counsel
shall also separately provide you a copy of the debtor(s)' full Social Security Number.

1. Creditor (name and address): MKC
PO Box D, Moundridge, KS

2. Claim (amount owed, nature of claim, date incurred):
Amount owed: $78,251.41
Nature of claim:
Date incurred:

 

 

3. This claim has been scheduled as (Check one box):
[] secured; O priority; [¥] general unsecured.

4. Trustee, if one has been appointed: ___

5. Original deadline for filing proofs of claim:

6. Deadline for filing complaints objecting to discharge of specific debts or of debtor under 11 U.S.C. § 523,727 [Date]:_
or

Oo This claim was added to the schedules after the deadline for filing complaints stated above.

Check applicable provision(s) below:

O This is a no-asset case. It is unnecessary to file a claim now. If it is determined there are assets to distribute, creditors will receive a notice
setting a deadline to file claims.

This claim was added to the schedules after the deadline for filing claims stated above.
This is a Chapter 13 case. You have until the bar date to file your proof of claim.

A plan in this case was confirmed on [Date ].

DOdod

No plan has been confirmed in this case, but a confirmation hearing is currently set for [Date ] at [Location ]. Since the
amendment was filed too late to give notice, you may file an objection to either confirmation of the plan or the amendment to the schedules
by [Date ]. If an objection is timely filed, a non-evidentiary preliminary hearing will be scheduled and notice provided by the Clerk
upon expiration of the deadline date.

1600 Epic Center

301 N. Main St.
J. Michael Morris 09292 Wichita, KS 67202

Attorney for Debtor(s) (type name and address)

 

Certificate of Service: I,__ J. Michael Morris 09292 _, certify the above notice and a separate notice of the full Social Security Number of the
debtor(s) was served on the above-named creditor by first class, postage prepaid mail, on March 31, 2020.

 

isi J. Michael Morris
J. Michael Morris 09292
Signature

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-10196 Doc#32 Filed 03/31/20 Page 4 of 7
United States Bankruptcy Court
District of Kansas

Inre —_ Robert F Robben Case No. 20-10196
Debtor(s) Chapter 11

NOTICE OF AMENDMENT OF SCHEDULES D, E, F, G OR H
(ADDITION OF CREDITOR(S))

You are hereby notified that the debtor(s) has filed the attached amended schedule(s) of debt to include the creditor listed below. Debtor's counsel
shall also separately provide you a copy of the debtor(s)' full Social Security Number.

1. Creditor (name and address): Randall Robben
519 E. Jayhawk Dr., Cheney, KS 67025

2. Claim (amount owed, nature of claim, date incurred):
Amount owed: Co-debtor
Nature of claim:
Date incurred:

 

 

3. This claim has been scheduled as (Check one box):
[_] secured; ] priority; [¥] general unsecured.

4. Trustee, if one has been appointed:
5. Original deadline for filing proofs of claim:

6. Deadline for filing complaints objecting to discharge of specific debts or of debtor under 11 U.S.C. § 523,727 [Date]:___
or

Cc This claim was added to the schedules after the deadline for filing complaints stated above.

Check applicable provision(s) below:

CO This is a no-asset case. It is unnecessary to file a claim now. If it is determined there are assets to distribute, creditors will receive a notice
setting a deadline to file claims.

This claim was added to the schedules after the deadline for filing claims stated above.
This is a Chapter 13 case. You have until the bar date to file your proof of claim.

A plan in this case was confirmed on [Date |.

OoOdod

No plan has been confirmed in this case, but a confirmation hearing is currently set for [Date ] at [Location ]. Since the
amendment was filed too late to give notice, you may file an objection to either confirmation of the plan or the amendment to the schedules
by [Date ]. If an objection is timely filed, a non-evidentiary preliminary hearing will be scheduled and notice provided by the Clerk
upon expiration of the deadline date.

1600 Epic Center

301 N. Main St.
J. Michael Morris 09292 Wichita, KS 67202

Attorney for Debtor(s) (type name and address)

 

Certificate of Service: I, ___J. Michael Morris 09292 _, certify the above notice and a separate notice of the full Social Security Number of the
debtor(s) was served on the above-named creditor by first class, postage prepaid mail, on March 31, 2020.

 

is/ J. Michael Morris
J. Michael Morris 09292
Signature

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-10196 Doc#32 Filed 03/31/20 Page 5of7
United States Bankruptcy Court
District of Kansas

Inre _Robert F Robben Case No. 20-10196
Debtor(s) Chapter 11

NOTICE OF AMENDMENT OF SCHEDULES D, E, F, G OR H
(ADDITION OF CREDITOR(S))

 

You are hereby notified that the debtor(s) has filed the attached amended schedule(s) of debt to include the creditor listed below. Debtor's counsel
shall also separately provide you a copy of the debtor(s)’ full Social Security Number.

1. Creditor (name and address): _—S. Eric Steinle
Martindell Swearer, 20 Compound Dr., Hutchinson, KS 67502

2. Claim (amount owed, nature of claim, date incurred):
Amount owed: _Counsel for unsecured creditor.
Nature of claim:
Date incurred:

 

 

3. This claim has been scheduled as (Check one box):
D secured; LH priority; [¥] general unsecured.

4. Trustee, if one has been appointed:
5. Original deadline for filing proofs of claim:

6. Deadline for filing complaints objecting to discharge of specific debts or of debtor under 11 U.S.C. § 523,727 [Date]:
or

oO This claim was added to the schedules after the deadline for filing complaints stated above.

Check applicable provision(s) below:

CO This is a no-asset case. It is unnecessary to file a claim now. If it is determined there are assets to distribute, creditors will receive a notice
setting a deadline to file claims.

This claim was added to the schedules after the deadline for filing claims stated above.
This is a Chapter 13 case. You have until the bar date to file your proof of claim.

A plan in this case was confirmed on [Date I.

Oodod

No plan has been confirmed in this case, but a confirmation hearing is currently set for [Date ] at [Location ]. Since the
amendment was filed too late to give notice, you may file an objection to either confirmation of the plan or the amendment to the schedules
by [Date ]. If an objection is timely filed, a non-evidentiary preliminary hearing will be scheduled and notice provided by the Clerk
upon expiration of the deadline date.

1600 Epic Center

301 N. Main St.
J. Michael Morris 09292 Wichita, KS 67202

Attorney for Debtor(s) (type name and address)

Certificate of Service: I,__J. Michael Morris 09292 _. certify the above notice and a separate notice of the full Social Security Number of the
debtor(s) was served on the above-named creditor by first class, postage prepaid mail, on March 31, 2020.

 

 

isi J. Michael Morris
J. Michael Morris 09292
Signature

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-10196 Doc#32 Filed 03/31/20 Page 6 of 7
United States Bankruptcy Court
District of Kansas

Inre _ Robert F Robben Case No. —20-10196
Debtor(s) Chapter 11

 

NOTICE OF AMENDMENT OF SCHEDULES D, E, F, G OR H
(ADDITION OF CREDITOR(S))

You are hereby notified that the debtor(s) has filed the attached amended schedule(s) of debt to include the creditor listed below. Debtor's counsel
shall also separately provide you a copy of the debtor(s)' full Social Security Number.

1. Creditor (name and address): Sherry Robben
4402 S. 151st West, Wichita, KS 67227

2. Claim (amount owed, nature of claim, date incurred):
Amountowed: Co-debtor
Nature of claim:
Date incurred:

 

 

3. This claim has been scheduled as (Check one box):
(J secured; DJ priority; [¥] general unsecured.

4. Trustee, ifone has been appointed:
5. Original deadline for filing proofs of claim: ___

6. Deadline for filing complaints objecting to discharge of specific debts or of debtor under 11 U.S.C. § 523,727 [Date]:__
or

QO This claim was added to the schedules after the deadline for filing complaints stated above.

Check applicable provision(s) below:

| This is a no-asset case. It is unnecessary to file a claim now. If it is determined there are assets to distribute, creditors will receive a notice
setting a deadline to file claims.

This claim was added to the schedules after the deadline for filing claims stated above.
This is a Chapter 13 case. You have until the bar date to file your proof of claim.

A plan in this case was confirmed on [Date ].

OOOO

No plan has been confirmed in this case, but a confirmation hearing is currently set for [Date ] at [Location ]. Since the
amendment was filed too late to give notice, you may file an objection to either confirmation of the plan or the amendment to the schedules
by [Date ]. If an objection is timely filed, a non-evidentiary preliminary hearing will be scheduled and notice provided by the Clerk
upon expiration of the deadline date.

1600 Epic Center

301 N. Main St.
J. Michael Morris 09292 Wichita, KS 67202 _

Attorney for Debtor(s) (type name and address)

Certificate of Service: I,__ J. Michael Morris 09292 _, certify the above notice and a separate notice of the full Social Security Number of the
debtor(s) was served on the above-named creditor by first class, postage prepaid mail, on March 31, 2020.

 

 

ls/ J. Michael Morris
J. Michael Morris 09292
Signature

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-10196 Doc#32 Filed 03/31/20 Page 7 of 7
